DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noaeill (US 10925258) in view of Haverkamp (DE 20 2013 104 991 translation henceforth Haverkamp).
Regarding claim 15, Noaeill a method comprising: providing a device, the device including: a body including a first head portion (25), a second head portion (opposing 25), a body portion (15), a first connecting portion connecting the first head portion to the body portion (20), and a second connecting portion connecting the second head portion to the body portion (opposing 20), the first connecting portion and the second connecting portion connected on opposite sides to the body portion (fig. 3), the body portion including an inner wall defining a void (slot 35, fig. 4) and placing an object within the void (treat 50 is inserted into slot 35, col. 4, ll. 4-8) but fails to teach a retaining feature movably coupled to the body to selectively extend into the void; and
applying the retaining feature against the object to retain the object within the device between the inner wall of the body and the retaining feature. However, Haverkamp teaches a retaining feature movably coupled to a body (threaded rod 206, fig. 7 and 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify  Noaeill’s system with a rod as taught by Haverkamp’s to help retain treats of various sizes in the slot.
Regarding claim 18, Noaeill as modified by Haverkamp teaches the invention substantially as claimed and Haverkamp further teaches wherein the applying the retaining feature includes rotating the retaining feature relative to the body in a first direction to advance the retaining feature to the object, and further rotating the retaining 
Regarding claim 19, Noaeill as modified by Haverkamp teaches the invention substantially as claimed and Haverkamp further teaches rotating the retaining feature relative to the body in a second direction, opposite from the first direction, to release the object from within the device; and removing the released object (para. 0055).
Regarding claim 20, Noaeill as modified by Haverkamp teaches the invention substantially as claimed and Haverkamp further teaches wherein the retaining feature includes one or more grip features configured to allow a user to rotate the retaining feature with a hand (handle 207, para. 0055).
Claims 1, 3-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noaeill (US 10925258) in view of Haverkamp (DE 20 2013 104 991 translation henceforth Haverkamp) in view of Chill (US 5595142).
Regarding claim 1, Noaeill teaches a body including a first head portion (25), a second head portion (opposing 25), and a body portion (15 and 20), the first head portion and the second head portion connected on opposite sides to the body portion (fig. 3), the body portion including one or more inner walls defining a void (central slot 35); and an object (treat 50) but fails to teach one or more non-slip features on a first inner wall of the one or more inner walls, the one or more non-slip features configured to extend into the void; and a retaining feature movably coupled to the body, the retaining feature being configured to extend into the void opposite from the first inner wall to cooperate with the one or more non-slip features to retain at least a portion of an object inserted in the void between the retaining feature and the one or more non-slip 
Regarding claims 3 and 10, Noaeill as modified by Haverkamp and Chill teaches the invention substantially as claimed but fails to teach wherein the retaining feature is moveably coupled within the second head portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the retaining feature moveably coupled within the second head portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 4 and 11, Noaeill as modified by Haverkamp and Chill teaches the invention substantially as claimed and Haverkamp further teaches wherein the retaining feature (threaded rod 206) is configured to be adjusted relative to the second head portion of the device by changing an amount of the retaining feature that extends through the second head portion of the device and into the void of the body (para. 0056, depending on the thickness of the treat inserted into 204 threaded rod 206 can be screwed inwardly or outwardly).
Regarding claims 5 and 12, Noaeill as modified by Haverkamp and Chill teaches the invention substantially as claimed and Haverkamp further teaches wherein the retaining feature includes one or more retaining structures (external threads of threaded rod 206), and the second head portion defines one or more grooves configured to interface with the one or more retaining structures on the retaining feature (internal threads of threaded part 208, fig. 8).
Regarding claims 6 and 13, Noaeill as modified by Haverkamp and Chill teaches the invention substantially as claimed and Haverkamp further teaches wherein the one or more retaining structures cooperate with the one or more grooves to urge the retaining feature toward the one or more non-slip features or away from the one or more non-slip features upon rotating the retaining feature relative to the body portion (para. 0056).
Regarding claims 7 and 14, Noaeill as modified by Haverkamp and Chill teaches the invention substantially as claimed and Haverkamp further teaches wherein the retaining feature (threaded rod 206) comprises a friction device configured to inhibit the retaining feature from moving relative to the body (external threads of threaded rod 206, para. 0055).
Regarding claim 8, Noaeill teaches forming a body including a first head portion (25), a second head portion (opposing 25), and a body portion (15 and 20), the first head portion and the second head portion connected on opposite ends to the body portion (fig. 3), the body portion including one or more inner walls defining a void (central slot 35), the first head portion and the second head portion being wider than the body portion (fig. 3); and an object (treat 50) but fails to teach forming one or more non-
Regarding claim 9, Noaeill as modified by Haverkamp and Chill teaches the invention substantially as claimed and Noaeill further teaches wherein the body comprises a first head portion (25) and a second head portion (opposing 25) connected on opposite ends of a body portion (15 and 20), the body portion including the one or more inner walls (walls of slot 35, fig. 4).
Regarding claim 16, Noaeill as modified by Haverkamp teaches the invention substantially as claimed and Haverkamp further teaches the invention substantially as claimed and further teaches applying the retaining feature against the object retains the object between the retaining feature and an inner wall of the void (applying threaded rod 206 against chew toy 250 would retain the toy between rod 206 and the wall of holding .
Response to Arguments
Applicant’s arguments, see page 6, filed 1/24/2022, with respect to the rejection(s) of claim(s) 1, 3-16 and 18-20  under 102 and 103 rejections  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noaeill (US 10925258). Noaeill teaches a body including a first head portion (25), a second head portion (opposing 25), a body portion (15), a first connecting portion connecting the first head portion to the body portion (20), and a second connecting portion connecting the second head portion to the body portion (opposing 20), the first connecting portion and the second connecting portion connected on opposite sides to the body portion (fig. 3), the body portion including an inner wall defining a void (slot 35, fig. 4). The combination of Noaeill (US 10925258), Haverkamp (DE 20 2013 104 991) and Chill (US 5595142) teaches the amended claim limitations as disclosed in the above office action.
Applicant’s arguments with respect to canceled claim(s) 2 and 17 have been considered but are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/EBONY E EVANS/Primary Examiner, Art Unit 3647